Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 6/15/2020 that has been entered and made of record. 

Priority
2.	Acknowledgment is made of no foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/16/2020, 12/17/2022, 1/15/2021, 6/16/2021,10/05/2021 and 2/22/2022 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinze (US 2014/0337044) in view of Wacholder (US 6,167,368).
8.	Regarding independent claim 1, Daniel Heinze, herein after Heinze (US 2014/0337044) teaches a method (Abstract teaches a method) comprising: identifying terms in an electronic document (Heinze para0009 teaches electronic form documents with determining the terminology of the medical coding as a term as a clinical data); 
applying linguistic analysis to evaluate syntactic relationships between one or more strings of the terms within a predetermined proximity window threshold (Heinze para0012 where using linguistic theory syntactic categories or terms source document is being processed using a threshold 404 per fig 4 para0045 of the terms in the document text); 
But Heinze further fails to teach, However, Faye P. Wacholder, herein after Holder (US 6,167,368) teaches determining whether a repetition flag should be Wacholder col6 line 31-42 where the term red is repeated in red and red and blue flag and the term is parsing notices that the adjective coo4rdinating conjunction is indicated as a repetition of the word red); and 
generating a suggestion determination as to whether to suggest a modification of the repetitive language based on a result of determining whether the repetition flag is raised (Wacholder col6 line39-42 generates the noun phrase as a red and blue flag rather than red and red and blue flag).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Heinze et al with concept of using method and system for identifying significant topics of a document by Wacholder. The motivation for doing so would be to have predictably and advantageously provided the repetition of word/term and generating the corrected document. Therefore, it would have been obvious to combine Heinze et al with Wacholder to obtain the invention as specified in claim 1.
9. 	Regarding claim 2, Heinze et al in view of Wacholder teaches the method of claim 1, further comprising: generating, when the suggestion determination indicates to suggest the modification of the instance of repetitive language, a repetition modification suggestion based on the result of the linguistic analysis (Wacholder fig 1 col5 line 51-57 where the grammatical correction of the repletion of language is similar to repetition of the words being used as linguistic analysis for the identification of repeat words per fig 1 col5 line 33-40), wherein the repetition modification suggestion is providable to a user through a graphical user interface (GUI) of an application or service (Heinze ppara0028 where the display 166 is shown to computer system for the GUI to show the suggestion of the notification). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Heinze et al with concept of using method and system for identifying significant topics of a document by Wacholder. The motivation for doing so would be to have predictably and advantageously provided the repetition of word/term and generating the corrected document and show on the display device. Therefore, it would have been obvious to combine Heinze et al with Wacholder to obtain the invention as specified in claim 2.

10.	Regarding claim 3, Heinze et al in view of Wacholder teaches the method of claim 2, further comprising: rendering, through the GUI of the application or service, the repetition modification suggestion, wherein the repetition modification suggestion comprises an identification of the instance of repetitive language and a suggested correction to remedy the instance of repetitive language (Wacholder col6 line 31-42 where the term red is repeated in red and red and blue flag and the term is parsing notices that the adjective coo4rdinating conjunction is indicated as a repetition of the word red and generates the noun phrase as a red and blue flag rather than red and red and blue flag).

	repetitious based on the result of the linguistic analysis (Wacholder col5 line fig 1 where the clustering of the processing uses the steps of clustering and ranking the simplex NP's by head is based on the fundamental linguistic distinction between head and modifier: a head makes a greater contribution to the syntax and semantics of a grammatical constituent than does a modifier. This linguistic insight is thus extended to the document level during the process of finding the repetition of words or terms).
12.	Regarding claim 5, Heinze et al in view of Wacholder teaches the method of claim 1, further comprising: applying trained artificial intelligence (Al) processing that is configured to execute the applying of the linguistic analysis, the determining of 43Docket No. 408551-US-NP whether the repetition flag should be raised for the instance of repetitive language, and the generating of the suggestion determination (Wacholder col1 line 14-19 where the natural language processing which is  a AI processing to the processing of this document linguistic processing of the document for identifying repetition of the terms).  
13. 	Regarding claim 6, Heinze et al in view of Wacholder teaches the method of claim 1, wherein the applying of the linguistic analysis further comprises applying a plurality of linguistic analysis rules that evaluate syntactical relationships between groupings of terms identified within the predetermined proximity window threshold (Wacholder col6 line 31-42 where the term red is repeated in red and red and blue flag and the term is parsing notices that the adjective coordinating conjunction is indicated as a repetition of the word red and per Heinze para0012 where using linguistic theory syntactic categories or terms source document is being processed using a threshold 404 per fig 4 para0045 of the terms in the document text).  
14. 	Regarding claim 7, Heinze et al in view of Wacholder teaches the method of claim 1, further comprising: automatically applying an autocorrection of the instance of repetitive language based on an autocorrection determination generated from application of trained artificial intelligence (Al) processing that analyzes the result of the linguistic analysis (Wacholder col1 line 14-19 where the natural language processing which is  a AI processing to the processing of this document linguistic processing of the document for identifying repetition of the terms) and user activity signal data to generate the autocorrection determination (Wacholder col6 line 22-27 where the user activity is the user specified patter as The extraction code 160 includes a parser 190, which is shown in FIG. 5, for processing the tagged document input generated by the pre-processor 120 and for returning simplex NP's that match regular expressions, i.e., user-specified patterns (provided by block 192) that describe the simplex NP's to be extracted).  
15. 	Regarding claim 8, Heinze et al in view of Wacholder teaches the method of claim 7, further comprising: generating an autocorrection notification based on the automatically applying of the autocorrection (Heinze ppara0028 where the display 166 is shown to computer system for the GUI to show the suggestion of the notification), wherein the autocorrection notification provide an identification of the autocorrection and an indication of a linguistic rationale as to why the autocorrection was automatically applied (Wacholder col6 line 31-42 where the term red is repeated in red and red and blue flag and the term is parsing notices that the adjective coo4rdinating conjunction is indicated as a repetition of the word red); and providing, through a graphical user interface (GUI) of an application or service, the autocorrection notification (Heinze ppara0028 where the display 166 is shown to computer system for the GUI to show the suggestion of the notification).
16.	Regarding claim 9, the arguments are analogues to claim1, are applicable and is rejected where the processor is 152 and memory 162 of the fig 1B for Heinze.
17.	Regarding claim 10, the arguments are analogues to claim2, are applicable and is rejected.
18.	Regarding claim 11, the arguments are analogues to claim3, are applicable and is rejected.
19.	Regarding claim 12, the arguments are analogues to claim4, are applicable and is rejected.
20.	Regarding claim 13, the arguments are analogues to claim5, are applicable and is rejected.
21.	Regarding claim 14, the arguments are analogues to claim6, are applicable and is rejected.
22.	Regarding claim 15, the arguments are analogues to claim7, are applicable and is rejected.
23.	Regarding claim 16, the arguments are analogues to claim8, are applicable and is rejected.
24.	Regarding claim 17, the arguments are analogues to claim1, are applicable and is rejected.
25.	Regarding claim 18, the arguments are analogues to claim3, are applicable and is rejected.
26.	Regarding claim 19, the arguments are analogues to claim4, are applicable and is rejected.
20.	Regarding claim 20, the arguments are analogues to claim7 and 8, are applicable and is rejected.
Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677